Detailed Action 
1. 	This office action is in response to communicated dated 08 December 2020 concerning application number 16/424,752 effectively filed on 29 May 2019.  

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
3. 	Claims 1-5 and 7-16 are pending; claims 1, 7-8, and 14 have been currently amended; claim 6 has been cancelled; claims 1-5 and 7-16 are under consideration for patentability. 

Response to Arguments
4. 	Applicant's arguments dated 08 December 2020 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed the amended claims within the updated text below. 

The Examiner respectfully submits that the portion of Doan’s fixation helix 26 within the lead body is less defined or deformed than the distal portion of the fixation helix extending outside of the lead body ([FIG. 1, FIG. 11]). Therefore, the Examiner respectfully maintains that Sethna in view of Doan, at the very least, suggests a lead body that is designed to be deformed into a defined shape. 
Applicant argues that Eigler does not teach or suggest a clamping device which forms the opening and clamps the fixation device. The Examiner respectfully disagrees, as the general definition of a clamp is an appliance with opposite sides or parts that may be movable, adjusted, or brought closer together to hold or compress objects. In other words, there is an opening between the opposite sides of a clamp. However, the opposite sides of the clamp need to be adjusted or brought together such that the objects within the clamp are compressed together. Eigler teaches that a clamp can be used in combination with an electrode or any other various sensor [0139]. In this  body.  Therefore, the Examiner respectfully maintains that Eigler, at the very least, suggests a clamping device which forms the opening and clamps the fixation device. 
Applicant further argues that Eigler does not explicitly teach a mandrel used to actuate a clamping device when it is pulled out of a lumen. Applicant explains that Eigler’s mandrel is used specifically for guiding the guide wire to the target site ([0172]). However, the Examiner respectfully disagrees as the guidewire assembly further comprises the elongated body which includes the anchoring or clamping electrode ([abstract, 0139]). Once the guidewire has achieved a “stable anchoring position” with the target, the mandrel has the capability of being removed ([0086]). This allows Eigler’s device to be successfully clamped or anchored while also removing the mandrel. Therefore, the Examiner respectfully maintains that Eigler, at the very least, suggests a mandrel used to actuate a clamping device when it is pulled out of a lumen.  

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claim 1-5, 7-8, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sethna et al. (US 2014/0155966 A1) in view of Doan et al. (US 2016/0059006 A1).

a lead body (lead 106 [0024]) that has a distal section for insertion into the coronary sinus (distal end 116 [0025, FIG. 1]); and
at least one electrode to make contact with body tissue (lead 110 contains sensing electrode 118 [0025]), the at least one electrode being arranged on the distal section of the lead body (distal end 116 [0025, FIG. 1]), wherein the electrode lead has a fixation device that can be extended out of the lead body to fix the electrode lead in a blood vessel (fixation helix 612 [0025, 0040]). 
Sethna describes the electrode configuration for the right ventricle lead but does not explicitly disclose the electrode configuration on the coronary sinus lead. 
However, Sethna suggests that the electrode configuration on the right ventricle lead 110 can be altered to the lead 106 for the coronary sinus ([0025, 0040, 0045]). The prior states that various combinations of the embodiments can be made without departing from scope of the presently disclosed technology ([0045]). This teaching would lead a person having ordinary skill in the art to make the modification of alternating Sethna’s electrode configuration onto to the coronary sinus lead. The advantage of this modification will allow for fixating an electrode to the coronary sinus for treatment. 
	Sethna does not explicitly teach wherein a section of the fixation device extended out of the lead body is designed to be deformed into a defined shape. 
The prior art by Doan is analogous to Sethna, as they both teach implantable cardiac leads. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Sethna’s fixation device to be stored and extended out from the housing, as taught by Doan. The benefit of this modification will allow for retracting the fixation device to a non-deployed state. 
Regarding claim 2, Doan teaches the fixation device arranged within a receptacle in the lead body (the open space to contain the anchor 26 [0051-0052, FIG. 11]), so that the fixation device can be extended out of the lead body through an opening in the lead body (anchor 26 extending through an opening [FIG. 11]), and the opening being arranged on a distal end of the lead body ([FIG. 11]). 
Regarding claim 3, Doan teaches wherein the electrode is connected with an electrical conductor (helical conductor 29 [0051-0052]) that is arranged in an interior of the lead body ([FIG. 2A, FIG. 11]), the electrical conductor extending helically around the said receptacle (conductor 29 extends helically within the open space of the receptacle [FIG. 2A and FIG. 11].
Regarding claim 4, Doan teaches wherein the electrode lead comprises at least two electrodes to make contact with body tissue (ring electrode 30 [0053] and anchor 26 which acts as an electrode [0052]), the at least two electrodes being arranged on the distal section of the lead body ([0051-0053, FIG. 1]), the respective electrode being connected with an electrical conductor that is arranged in an interior of the lead body 
Regarding claim 5, Doan teaches wherein the lead body has a proximal end ([0048, FIG. 1]), the proximal end having a connection device arranged on it to connect the electrode lead to an implantable pulse generator (electrical connector 18 connects electrode lead to pulse generator [0048]), and the respective electrical conductor being connected with an associated contact of the connection device (conductor 29 is associated with pin contact 24 and ring contacts 22 of connector 18 [0048, 0052]).
Regarding claim 7, Doan teaches wherein the defined shape corresponds to a helix (anchor 26 has a helical shape [0050, FIG. 1]).
Regarding claim 8, Doan teaches wherein the fixation device has a preformed helix to deform the said section (helical active fixation anchor 26 [0050, FIG. 1]). 
Regarding claim 10, Doan teaches wherein the electrode lead has a rotatable plug (contact pin 24 [0051]), so that rotating the plug allows the fixation device to be screwed out of the lead body and thereby extended ([0051]). 
Regarding claim 11, Sethna in view of Doan suggests wherein the fixation device has a lumen for insertion of a mandrel into the fixation device (Sethna teaches the lumen and mandrel [0034]), the fixation device being designed to be extended out of the lead body by means of a mandrel inserted into the lumen (Sethna’s mandrel is located within the lumen and the mandrel is designed to contain the lead sub-structures such as helical cables or electrical conductors [0034]. The Examiner respectfully submits that, under the modified structure suggested by Sethna in view of Doan, Doan’s lead 
Regarding claim 15, Sethna teaches the electrode lead according to claim 1. Doan teaches wherein the fixation device has at least one x-ray marker to measure a length of the extended section of the fixation device, this x-ray 18Atty. Ref. No. 0055955-000 190 marker being fixed on the fixation device (helical anchor 26 contains marker ring assembly 55 for fluoroscopic visualization to determine helical anchor’s extension level or position [0105, FIGS. 15A-15B]) and at least one x-ray marker that is fixed on the lead body (marker ring assembly 55 contains a marker on distal  lead body in order to view the anchor 26 in the fully retracted state [0024, 0105, FIG. 2B]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Sethna’s fixation device and lead body with x-ray markers, as further taught by Doan. The benefit of adding Doan’s x-ray markers will allow for viewing the helical anchor in the fully retracted state and the fully extended state. 
 
7. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sethna in view of Doan et al., further in view of Liu et al. (US 2005/0137671 A1).
Regarding claim 9, Sethna in view of Doan suggests the electrode lead according to claim 1. Sethna and Doan do not explicitly teach wherein the fixation device has an external thread that engages with an internal thread of the lead body, allowing the fixation device to be screwed out of the lead body and thereby extended.

Liu teaches wherein the fixation device has an external thread (the base of the fixation electrode contains external thread 676 [0066, FIG. 6A-6B]) that engages with an internal thread of the lead body (the outer shell 674 contains internal thread 682 which engages with external thread 676 of the fixation electrode [0072, FIG. 6A-6B]), allowing the fixation device to be screwed out of the lead body and thereby extended ([0072, FIG. 6A-6B]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the lead and fixation device suggested by Sethna in view of Doan to contain engaging threads, as taught by Liu. The benefit of adding Liu’s engaging threads will allow for extending and preventing over-extension of the fixation helix. 

8. 	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sethna et al. in view of Doan et al., further in view of Kaiser et al. (US 2017/0165475 A1).
Regarding claim 12, Sethna in view of Doan suggests the electrode lead according to claim 1. Sethna and Doan do not explicitly teach wherein the fixation device has a sleeve on a distal end of the fixation device that forms a stop for a mandrel.
The prior art by Kaiser is analogous to Sethna, as they both teach a fixation electrodes and a mandrel ([0006]).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the fixation device suggested by Sethna in view of Doan to contain a sleeve with a stop area, as taught by Kaiser. The benefit of this modification will allow the mandrel to apply a jamming force onto the electrode sleeve which will help secure the electrode to the vessel. 
Regarding claim 13, Kaiser teaches wherein the fixation device is designed to be locked in place with respect to the lead body, if a mandrel arranged in the lumen is pulled out of the lumen (the implantation tool / mandrel is used to help apply a jamming force to the electrode sleeve, helping secure the electrode to the vessel. After the electrode is secured, the mandrel is removed [abstract, 0013-0014]).

9. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sethna et al. in view of Doan et al. and Eigler et al. (US 2011/0022057 A1).
Regarding claim 1, Sethna teaches an electrode lead for the coronary sinus ([0024]) comprising: 
a lead body (lead 106 [0024]) that has a distal section for insertion into the coronary sinus (distal end 116 [0025, FIG. 1]); and
at least one electrode to make contact with body tissue (lead 110 contains sensing electrode 118 [0025]), the at least one electrode being arranged on the distal section of the lead body (distal end 116 [0025, FIG. 1]), wherein the electrode lead has 
Sethna describes the electrode configuration for the right ventricle lead but does not explicitly disclose the electrode configuration on the coronary sinus lead. 
However, Sethna suggest that the electrode configuration on the right ventricle lead 110 can be altered to the lead 106 for the coronary sinus ([0025, 0040, 0045]). The prior states that various combinations of the embodiments can be made without departing from scope of the presently disclosed technology ([0045]). This teaching would lead a person having ordinary skill in the art to make the modification of alternating Sethna’s electrode configuration onto to the coronary sinus lead. The advantage of this modification will allow for fixating an electrode to the coronary sinus for treatment. 
	Sethna does not explicitly teach wherein the fixation device is movably arranged in a receptacle arranged in the lead body, so that the fixation device can be extended out of the lead body through an opening in the lead body, the opening being arranged on a distal end of the lead body, and
wherein the lead body has on the distal end of the lead body, a clamping device to lock the fixation device in place, the clamping device forming the said opening and the clamping device being designed to clamp the fixation device, if a mandrel arranged in the lumen is pulled out of the lumen.
The prior art by Doan is analogous to Sethna, as they both teach implantable cardiac leads. 

The prior art by Eigler is analogous to Sethna, as they both teach implantable electrodes within the coronary sinus ([abstract, 0139, 0172]). 
Eigler teaches teach wherein the lead body has on the distal end of the lead body, a clamping device to lock the fixation device in place (clamp [0139]), the clamping device forming the said opening and the clamping device being designed to clamp the fixation device (lead end 306 has an opening to connect a clamping mechanism which can be used in combination with electrodes, anchors, thermometers etc. [0139]), if a mandrel arranged in the lumen is pulled out of the lumen (removable mandrel 33 [0172]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Sethna’s fixation device to be stored and extended out from the housing, as taught by Doan. The benefit of this modification will allow for retracting the fixation device to a non-deployed state. Furthermore, it would have been obvious to a person having ordinary skill in the art to modify the opening of the Sethna’s distal lead with a clamping mechanism, as taught by Eigler. The benefit of adding Eigler’s clamp will provide extra support for securing the anchor electrode to the tissue. 

16 is rejected under 35 U.S.C. 103 as being unpatentable over Sethna et al. in view of Doan et al., further in view of Nippoldt et al. (US 2009/0248117 A1).
Regarding claim 16, Sethna in view of Doan suggests the electrode lead according to claim 1. Sethna and Doan do not explicitly teach wherein a proximal area of the fixation device is soft annealed, and wherein a distal area of the fixation device is annealed to be less easily deformable than the proximal area of the fixation device.
The prior art by Nippoldt is analogous to Sethna, as they both teach fixation electrodes for stimulation of tissue ([0037]). 
Nippoldt teaches wherein a proximal area of the fixation device is soft annealed, and wherein a distal area of the fixation device is annealed to be less easily deformable than the proximal area of the fixation device (the annealing treatment causes the lead body to have a differing modulus [0026]. This allows one side of the lead body, such as distal end, to be annealed such that it is more flexible or bendable than the proximal end ([0026]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the body of the fixation device suggested by Sethna in view of Doan to be annealed, as taught by Nippoldt. The benefit of this modification will allow for forming a variety of shapes in desired locations of the fixation device.


Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792